Citation Nr: 0215754	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  95-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of improved pension 
benefits in the amount of $17,701.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
September 1942 to September 1945.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 1993 decision of the Committee on Waivers and 
Compromises at the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied waiver 
of recovery of an overpayment in the amount of $38,490.  The 
denial was based upon a finding of misrepresentation by the 
veteran.  In December 1999, the veteran testified at a 
hearing before the undersigned at the RO.  When this case was 
previously before the Board in June 2000, entitlement to 
waiver of recovery of a $20,789 portions of the overpayment 
was denied based on a finding of misrepresentation and bad 
faith on the part of the veteran.  The Board remanded the 
matter of entitlement to waiver of recovery of the remaining 
$17,701 for further evidentiary development.  The RO 
undertook the required actions, and the case has been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  In correspondence dated June 19, 2000, the RO informed 
the veteran that he was required to submit further evidence 
in connection with his claim for a waiver, as requested in a 
Board remand; the veteran was informed of the consequences of 
a failure to submit the evidence under 38 C.F.R. § 3.158(a).

2.  The veteran has failed to respond to the RO's request for 
the further evidence sought.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal within one year, the veteran has 
abandoned his claim.  38 C.F.R. § 3.158 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000. 

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has been 
considered on the merits.  The veteran was notified of the 
applicable laws and regulations; discussions in the Board 
remand, the Committee decision, the statement of the case, 
and the supplemental statement of the case have informed him 
what he needs to establish entitlement to the benefit sought 
and what the evidence of record shows.  A June 2000 Board 
remand and a RO request for evidence both specifically 
informed the veteran that he was required to take certain 
actions and to submit evidence to VA for consideration.  It 
was made clear that he was responsible for submitting the 
required financial evidence.  Further, in its correspondence 
the RO included specific instructions as to how the veteran 
could obtain the exact information required by the Board.  
The correspondence also included the provisions of 38 C.F.R. 
§ 3.158(a) regarding the consequences of a failure to respond 
to the request for information within one year.  The 
requested information is not of the type which the VA could 
obtain without the cooperation of the veteran.

The Board additionally notes that the veteran was informed of 
the enactment of the VCAA and the VA's duties of notice and 
assistance in correspondence dated in may 2001, albeit in 
connection with a separate claim for compensation benefits.  
The Board finds, in light of the foregoing, that the VA has 
met its duty to notify the veteran of all applicable laws and 
regulations, and its duty to assist the veteran in 
identifying and obtaining necessary evidence to substantiate 
his claim.

As was noted above, in June 2000 the Board remanded the 
veteran's claim for development of additional evidence with 
regard to $17,701 worth of his overpayment debt.  The Board 
requested that the RO obtain from the veteran information on 
receipt and amounts of Social Security benefits for 1991 and 
1993; a statement of net worth for 1991 and 1993; and 
completed "Pension Claim Questionnaire For Farm Income" 
forms for 1991 and 1993.  

In correspondence dated June 19, 2000, the RO requested that 
the veteran supply the required information, and further 
provided some guidance as to where to obtain the evidence, 
what would be the most helpful form of evidence, and exactly 
what information was required to proceed with adjudication of 
the claim.  The letter informed the veteran of the provisions 
of 38 C.F.R. § 3.158(a), and specified that if requested 
evidence was not submitted within one year of the request for 
such evidence, "the claim will be considered abandoned."

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

The veteran did not submit any of the requested information 
within one year of the June 2000 request, nor did he request 
an extension of time or in any way respond to the Board's and 
RO's requests.  To date, a period of over two years, neither 
the veteran or his representative has again raised the issue 
of a waiver of recovery of overpayment.  The Board notes that 
the veteran has submitted claims for an increased rating for 
Post-traumatic Stress Disorder and for a total rating based 
on individual unemployability, as well as evidence in support 
of those claims in the interim.

The facts of this case are clear.  The veteran failed to 
supply any of the requested evidence or information, or to 
even acknowledge the request, within the one year time frame 
set forth in the regulations.  Inasmuch as he was amply 
advised of the consequences of a failure to timely submit the 
evidence requested, his appeal must be considered to be 
abandoned.

In light of the abandonment of the appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the case must be dismissed.


ORDER

Because the veteran has abandoned his claim of entitlement to 
a waiver of recovery of improved pension benefits in the 
amount of $17,701, his appeal is dismissed.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

